Advisory Action
The terminal disclaimers filed on June 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (1) US 8,633,167; (2) US 10,058,098 has been reviewed and is NOT accepted.
For 2 of the TDs: The disclaimer fee in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.
For 4 of the TDs: This application was filed on or after September 16, 2012. The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
To remedy this, a request under 37 CFR 1.46(c) to change the Applicant must be filed. This request comprises (1) a request, signed by the 1.33(b) party; (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” Applicant in the Applicant information (underlined because it is new); and (3) a 3.73(c) statement showing chain of title to the new Applicant. 
Along with the §1.46(c) request, also required is a power of attorney that gives power to the attorney who is signing the TD, along with another copy of the TD unless the TD is signed by the Applicant. 



Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623